Citation Nr: 0938361	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to December 
1985.

This claim is on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

This case was remanded by the Board in June 2008 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1. The Veteran is service-connected for the following: 
herniated nucleus pulposus with lumbar myositis (40 percent 
disabling) and residual scar laceration of the right eyelid 
(zero percent disabling); the combined disability rating is 
40 percent.  

2. The evidence does not show that the Veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met. 38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002).

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2009).  A total 
disability rating for compensation purposes may be assigned 
on the basis of individual unemployability: that is, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (2009).

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.

Where a veteran fails to meet the applicable percentage 
standards, an extra-schedular rating is for consideration 
where he or she is found unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b) (2009).  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or a veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2009); see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in a veteran's favor.  38 C.F.R. § 4.3 (2009).

In this case, the Veteran has the following service-connected 
disabilities: herniated nucleus pulposus with lumbar myositis 
(40 percent disabling) and residual scar laceration of the 
right eyelid (zero percent disabling).  The combined rating 
is 40 percent.  See 38 C.F.R. § 4.25 (combined ratings 
table).  Thus, the percentage criteria for TDIU are not met.  
38 C.F.R. § 4.16(a) (2009).

As the Veteran fails to meet the applicable percentage 
standards, the Board will consider whether he is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  He indicated, 
in a July 2003 VA Form 21-8940, that he was employed as a 
planning coordinator from 1987 to 1991, and as a purchasing 
agent from 1993 to 1995.  He further indicated that he became 
too disabled to work in June 1995 after hurting his back 
while removing luggage from a car during a business trip.  

At the March 2004 Decision Review Officer (DRO) hearing, he 
testified that he quit his job in June 1995 because his back 
condition rendered him unable to perform his duties.  He 
further testified that he has made no effort to obtain a new 
job since that time because his "condition has not permitted 
it."  The record reveals that he obtained a bachelor's 
degree in administration with a concentration in management 
and was one-and-a-half years into obtaining a master's degree 
before his back condition purportedly prevented him from 
completing his studies. 

The Veteran currently receives Social Security Administration 
(SSA) disability benefits, having been found not to have been 
engaged in substantial gainful activity since June 1, 1995.  
Specifically, the SSA decision found that he had the residual 
functional capacity to perform a limited range of sedentary 
work but was precluded from performing light, medium, and 
heavy work.  The decision further concluded that other jobs 
which he could perform did not exist in significant numbers 
in the national economy.  However, the Board notes that the 
SSA based this disability determination on medical disorders, 
including low back, bilateral carpal tunnel syndrome, and a 
psychiatric disorder, only one of which he is service-
connected for.  

The threshold question is whether the Veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment.  That is to say, work which 
is more than marginal, and permits the individual to earn a 
"living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  For a veteran to prevail on a claim for a TDIU, the 
record must reflect some factor which takes his or her case 
outside the norm.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether a veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
On this point, the issue is in dispute.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In support of the Veteran's claim, he submitted an undated 
(although written likely around 2005 as it described the 
Veteran as being 45 years old) private neurology evaluation 
report in November 2008 which opined that severe daily 
continuous pain radiating to the left lower extremity, 
stiffness, limitation of motion, decreased deep tendon 
reflex, sensory loss, and muscle weakness had caused a 
complete disability to sustain gainful work or perform the 
activities of daily living.  

Although this evidence indicates that the Veteran is 
completely disabled due to his low back disability, the 
remaining medical evidence of record does not support a 
finding of total disability.  Specifically, residual physical 
functional capacity assessments conducted during the 
development of his SSA disability claim found that he could 
occasionally lift and/or carry up to 20 pounds; frequently 
lift and/or carry up to 10 pounds; stand, sit and/or walk for 
about 6 hours in an 8-hour work day; and occasionally climb 
stairs, stoop, crouch, and crawl.  This evidence suggests 
that the Veteran could work with some lifting and standing.

A June 2004 VA spine examiner indicated that the Veteran was 
independent as to activities of daily living such as eating, 
grooming, and toileting, although he occasionally needed help 
from his wife upon dressing and bathing.  He was also 
determined to be able to drive in an automobile for up to 30 
minutes and walk for up to 10 minutes.  Although no opinion 
was rendered as to employability, this evidence suggests that 
he could independently perform activities related to 
employment.

Next, the Veteran submitted a letter from his private 
neurologist dated in December 2006 which opined that he 
needed to avoid standing for more than 20 minutes or sitting 
for more than 40 minutes at a time.  The private neurologist 
further opined that the Veteran needed to avoid lifting, 
pushing, or pulling more than 10 pounds, and that all of 
these limitations impaired his ability to work.  While 
finding that his ability to work was impaired, the treating 
physician did not indicate that the Veteran was unable to 
work.

In the most recent examination undertaken to address this 
issue, an October 2007 VA spine examiner determined that the 
Veteran was restricted to a light-duty administrative job 
with no pushing, pulling, lifting, or carrying objects more 
than 5 pounds repeatedly during an 8-hour work day.  The 
examiner also opined that the Veteran could not sit or stand 
for more than 2 hours without taking 15-minute breaks.  This 
evidence indicates that the Veteran would be able to perform 
light-duty employment.

The Board reiterates that the sole fact that a claimant has 
difficulty obtaining employment is not enough and that the 
ultimate question is whether a veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  

The Board acknowledges the Veteran's belief that his 
disabilities are of such severity as to warrant entitlement 
to TDIU; however, the Board finds the weight of competent 
evidence, which directly address his capacity or employment, 
to be more probative than his assessment of the severity of 
his disabilities.

In conclusion, the Board finds that the percentage criteria 
set forth at 38 C.F.R. § 4.16(a) have not been met, and the 
evidence does not demonstrate that the Veteran is 
unemployable due to service-connected disabilities.  Although 
the record suggests that finding suitable employment may be 
difficult, the weight of competent evidence suggests that he 
is capable of performing the physical and mental acts 
required of sedentary employment.  

The Board concedes that the undated neurologist opinion 
letter submitted in November 2008 suggests that the Veteran's 
disabilities have caused a complete disability to sustain 
gainful work or perform the activities of daily living; 
however, this is explicitly contradicted by the other, more 
detailed medical opinions obtained by the VA and SSA rendered 
subsequent to the writing of that decision.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  The appeal is 
denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2003 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in June 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, and SSA records.  

Further, the Veteran submitted additional records and written 
statements in support of his claim, and was provided an 
opportunity to set forth his contentions during his DRO 
hearings in March 2004 and October 2004.  Next, a specific VA 
medical opinion pertinent to the issue on appeal was obtained 
in October 2007.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to TDIU is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


